Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Withdrawn claims 27 and 28 have been rejoined with the allowed claims.
	Withdrawn claims 41 and 42 are canceled as being ineligible for rejoinder as not reciting all the limitations of the allowed product including a processor that measures thermal resistance and do not recite the heating element being a wire as recited by the allowable product, only wire-shaped.  
Withdrawn claim 43 is canceled as not being eligible for rejoinder as reciting a product that does not recite all the elements of allowable claim 24.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach a device comprising a wire heating element including a core, an electric isolating layer and a plurality of binding sites and a processor that both measures thermal resistance of the heating element and controls the heating power of the heating element by providing a controlled amount of electric current to the wire.
The closest prior art is Van Grinsven et al. (US 2017/0292950) which teach a first embodiment of a device suitable for detection and characterization of target particles in a fluid, the device comprising a thermocouple wire including a core comprising an electrically conducting portion, an electric isolating layer provided at a surface of the core that electrically isolates the core from the sample and a plurality of binding sites to which target particles can bind, and a processor that measures thermal resistance as an electric output of the element and derives based on the thermal resistance, a characteristic of the target particles.  Van Grinsven et al. fail to teach the processor controlling the heating power of the heating element by providing a controlled amount of electric current to the wire.
Van Grinsven et al. teach a second embodiment of the device comprising a heating element for heating and measuring temperature comprising a core comprising an electrically conductive portion, an electric isolating polymer layer electrically isolating the core from the sample and a plurality of binding sites to which target particles can bind and a processor that measures thermal resistance as an electric output of the heating element, derives a characteristic of the target particle based on the thermal resistance and controls the heating power of the heating element by providing a controlled amount of electric current.  In this second embodiment, Van Grinsven et al. fail to teach the heating element in the form of a wire.
Eersels et al. (US 2014/0242605) teach a device comprising a heating element for heating and measuring temperature comprising a core comprising an electrically conductive portion, an electric isolating polymer layer electrically isolating the core from the sample and a plurality of binding sites to which target particles can bind and a processor that measures thermal resistance as an electric output of the heating element, derives a characteristic of the target particle based on the thermal resistance and controls the heating power of the heating element by providing a controlled amount of electric current.  Eersels et al. fail to teach the heating element in the form of a wire.
Ahmad (US 2008/0056946) teaches binding of target analyte to an aptamer producing heat that is detected by a thermopile.  Ahmad does not specifically teach the thermopile being a wire having an electrically conducting core, an electric isolating layer that electrically isolates the core from the sample and a plurality of binding sites, and a processor that controls heating power of the thermopile with a controlled amount of electric current.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE BROWN/Primary Examiner, Art Unit 1641